Case: 16-40252      Document: 00513724985         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-40252                               FILED
                                  Summary Calendar                      October 19, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL MACIAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:08-CR-715-2


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Victor Manuel Macias appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 101-month sentence
for possession with the intent to distribute more than 500 grams of cocaine.
His motion was based on Amendment 782 to the Sentencing Guidelines.
Macias argues that the district court abused its discretion in denying his
motion, contending that the district court’s order does not provide a sufficient


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40252    Document: 00513724985      Page: 2   Date Filed: 10/19/2016


                                 No. 16-40252

basis for appellate review because it does not contain reasons for the denial of
his § 3582(c)(2) motion. Macias also asserts that the court failed to consider
his conduct prior to the offense and his postsentencing rehabilitative efforts
and failed to notify him of a new presentence report.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). Contrary to Macias’s assertion, a district court is not
required to provide reasons for denying a § 3582(c)(2) motion. See id. at 674.
Neither is a district court required to consider the defendant’s postsentencing
rehabilitative conduct and is under no obligation to grant a sentence reduction
despite the defendant’s eligibility for one. See U.S.S.G. § 1B1.10, comment.
(n.1(B)(iii)); Evans, 587 F.3d at 673 & n.10. No new presentence report was
prepared, so Macias’s argument on that issue fails.
      The district court’s order reflects that it considered Macias’s motion, the
policy statement under § 1B1.10, and the 18 U.S.C. § 3553(a) factors. Macias
has not shown that the denial of his § 3582(c)(2) motion was an abuse of
discretion by the district court. See Evans, 587 F.3d at 672; United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      The district court’s order is AFFIRMED.




                                       2